





EX. 10.1
IROBOT CORPORATION
SENIOR EXECUTIVE INCENTIVE COMPENSATION PLAN
AS AMENDED AND RESTATED


1.
Purpose



This Senior Executive Incentive Compensation Plan (the “Incentive Plan”) is
intended to provide an incentive for superior work and to motivate eligible
executives of iRobot Corporation (the “Company”) and its subsidiaries toward
even higher achievement and business results, to tie their goals and interests
to those of the Company and its stockholders and to enable the Company to
attract and retain highly qualified executives. The Incentive Plan is for the
benefit of Covered Executives (as defined below). The Incentive Plan is amended
and restated as of December 30, 2018.
2.
Covered Executives



From time to time, the Compensation & Talent Committee of the Board of Directors
of the Company (the “Committee”) may select certain key executives (the “Covered
Executives”) to be eligible to receive bonuses hereunder.
3.
Administration



Each member of the Committee must be an “independent director” within the
meaning of the NASDAQ Marketplace Rules applicable to the Company and a
“non-employee director” for purposes of Rule 16b-3 of the Securities Exchange
Act of 1934. The Committee shall have the sole discretion and authority to
administer and interpret the Incentive Plan. The Committee in its discretion may
decrease but not increase the amount of the bonus payment to any Covered
Executive.
4.
Bonus Determinations



(a)A Covered Executive may receive a bonus payment under the Incentive Plan
based upon the attainment of performance targets that are approved by the
Committee and relate to financial and operational metrics with respect to the
Company or any of its subsidiaries or divisions (the “Performance Goals”).


(b)(i)    Any bonuses paid to Covered Executives under the Incentive Plan shall
be based upon objectively determinable bonus formulas approved by the Committee
that tie such bonuses to one or more performance targets relating to the
Performance Goals, (ii) bonus formulas and performance targets for Covered
Executives shall be adopted within the first 90 days of each performance period
by the Committee and (iii) no bonuses shall be paid to Covered Executives unless
and until the Committee has determined the level of attainment of the
Performance Goals.


(c)Each Covered Executive shall have a targeted bonus opportunity for each
performance period. The maximum bonus payable to a Covered Executive under this
Incentive Plan is 200 percent of the Covered Executive’s bonus opportunity, but
not in excess of $2 million.


(d)The payment of a bonus to a Covered Executive with respect to a performance
period shall be conditioned upon the Covered Executive’s employment by the
Company on the last day of the


iRobot Corporation
Senior Executive Incentive Compensation Plan



--------------------------------------------------------------------------------





performance period; provided, however, that the Committee may make exceptions to
this requirement, in its sole discretion, including, without limitation, in the
case of a Covered Executive’s termination of employment, retirement, death or
disability.


(e)The performance period under the Incentive Plan shall be the Company’s fiscal
year.


5.
Timing of Payment & Tax Withholding



The Performance Goals will be measured at the end of each fiscal year after the
Company’s financial reports have been published. If the Performance Goals are
met, payments will be made within 30 days thereafter, but not later than March
15. All payments under the Incentive Plan shall be subject to reduction for
applicable tax and other legally or contractually required withholdings.
6.
Amendment and Termination

The Company reserves the right to amend or terminate the Incentive Plan at any
time in its sole discretion.




Approved:     March 8, 2019


iRobot Corporation
Senior Executive Incentive Compensation Plan

